BLATCHFORD, Circuit Judge.
If the first claim of the plaintiff’s reissue embodies anything more than a bung with the hole and the solid portion opposite to the hole, the defendant has not infringed it. In making a hung with a hole in it, and a solid portion opposite to the hole, the defendant has made only what is described and shown in the English patent to Taylor. The defendant sells its bung as it is. I do not see that the fact that the hole in the defendant’s bung is cylindrical, while that in the Taylor is flaring, causes the defendant’s article to be like the plaintiff's, and not like Taylor’s. The second claim of the plaintiff’s reissue is not involved on this motion. The motion for an injunction is denied.